          Case 1:18-cr-00130-DLH Document 51 Filed 03/03/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

United States of America,     )
                              )
             Plaintiff,       )     ORDER
                              )
       vs.                    )
                              )     Case No. 1:18-cr-130
Curtis McGarvey,              )
                              )
             Defendant.       )
_______________________________________________________________________________

       On March 2, 2020, the Court entered an order denying the Defendant’s “Motion for

Evidentiary Pursuant to Rayl.” See Doc. No. 49. Rather than hold an evidentiary hearing, the Court

directed the Government to submit the material it expects to offer at trial to the Court for an in

camera lasciviousness determination. The Court has now reviewed that material.

       “Sexually explicit conduct” is defined as the “lascivious exhibition of the genitals or pubic

area of any person.” 18 U.S.C. § 2256(2)(A)(v). The meaning of the phrase “lascivious exhibition

of the genitals or pubic area” is a matter of law, however nudity alone is insufficient. United States

v. Horn, 187 F.3d 781, 789 (8th Cir. 1999). The Eighth Circuit has adopted the Dost factors to aid

and assist in determining whether images are “lascivious”. See United States v. Johnson, 639 F.3d

433, 439 (8th Cir. 2011) (citing United States v. Dost, 636 F. Supp. 828 (S.D. Cal. 1986)). The Dost

factors are as follows: (1) whether the focal point of the picture is on the minor's genitals or pubic

area; (2) whether the setting of the picture is sexually suggestive; (3) whether the minor is depicted

in unnatural poses or inappropriate attire considering the minor's age; (4) whether the minor is fully

or partially clothed or is nude; (5) whether the picture suggests sexual coyness or a willingness to

engage in sexual activity; and (6) whether the image is intended to elicit a sexual response in the



                                                  1
           Case 1:18-cr-00130-DLH Document 51 Filed 03/03/20 Page 2 of 2



viewer. Id.

       The Court has fully reviewed the material submitted by the Government. The Court finds,

as a matter of law, that the photographs and videos submitted satisfy the Dost factors as the material

involves the “lascivious exhibition of the genitals or pubic area of any person” as defined by 18

U.S.C. § 2256(2)(A)(v). The Court further finds the images are relevant to the charged offense

conduct.

       IT IS SO ORDERED.

       Dated this 3rd day of March, 2020.

                                               /s/ Daniel L. Hovland
                                               Daniel L. Hovland, District Judge
                                               United States District Court




                                                  2
